DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

35 USC 101 Considerations:
Examiner finds no 35 USC 101 rejections in the current claim language.

Response to Arguments
Double Patenting Rejection:
Applicant argues that the element experientially learning, via the server, a pattern based on the conversational content set of data, wherein the pattern is learned via a neural network technique.
Examiner disagrees.
Claim 1 of ‘700 discloses experientially learning, via the server, a pattern based on the conversational content set of data (“analyzing, by the server, a conversational content of the communication using a plurality of artificial intelligence pattern recognition techniques operating in parallel, wherein at least one of the artificial intelligence pattern recognition techniques”) wherein the pattern is learned via a neural network technique (“at least one of the artificial intelligence pattern recognition techniques employs at least one of a … a neural network, … a neural-network filter, …).


35 USC 102:
Applicant argues that Kraft does not disclose experientially learning, via the server, a pattern based on the conversational content set of data, wherein the pattern is learned via a neural network technique.
Examiner disagrees.
Kraft discloses experientially learning, via the server, a pattern based on the conversational content set of data (col. 5, lines 1 – 7; col. 10, lines 53 – 62 “Text data can then be parsed and its content scanned for keywords, as described above. In the case of video or graphical images, image processing software can be employed to recognize discrete objects in regions within an image file. Software systems are capable of using techniques known in the art, including filters, shape-based indexing, and matching using Daubechies' Wavelets to identify the discrete objects. These discrete objects become the analogs of keywords in text and audio content”), wherein the pattern is learned via a neural network technique (col. 5, lines 1 – 7; col. 10, lines 53 – 62).

35 USC 103:
The rejection under 35 USC 103 with regard to claims 3 – 5 are retained.  Applicant fails to specifically argue this rejection.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 4, 8 – 10, 14, and 19 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of U.S. Patent No. 10,298,700. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 1 of the present Application maps to claim 1 of ‘700
1.	A method comprising:
accessing, via a server, a conversational content set of data (“accessing, by a server, a communication from at least one of a chat room participant or an instant messaging ("IM") participant”);
experientially learning, via the server, a pattern based on the conversational content set of data (“analyzing, by the server, a conversational content of the communication using a plurality of artificial intelligence pattern recognition techniques operating in parallel, wherein at least one of the artificial intelligence pattern artificial intelligence pattern recognition techniques employs at least one of a … a neural network, … a neural-network filter, …);
accessing, via the server, in real time, a conversational content received from a client after the pattern has been learned based on the conversational content set of data (“analyzing, by the server, a conversational content of the communication using a plurality of artificial intelligence pattern recognition techniques operating in parallel, wherein at least one of the artificial intelligence pattern recognition techniques”);
recognizing, via the server, the pattern in the conversational content (“analyzing, by the server, a conversational content of the communication using a plurality of artificial intelligence pattern recognition techniques operating in parallel, wherein at least one of the artificial intelligence pattern recognition techniques”); and
taking, via the server, an action responsive to the pattern being recognized in the conversational content (“deciding, by the server, whether a monitoring event has occurred based upon a result of the analyzing and a set of predetermined rules, wherein the at least one of the artificial intelligence pattern”; “taking, by the server, a predetermined action in response to the monitoring event, wherein the accessing, the analyzing, the deciding, and the taking are accomplished automatically in response to the accessing”).
Claim 2 of the present Application maps to claim 1 of ‘700.2.	The method of claim 1, wherein the pattern is learned via a natural language processing technique, wherein the pattern is recognized in the conversational content natural language processing technique (“wherein at least one of the artificial intelligence pattern recognition techniques employs at least one of a natural language parser, a stochastic tagger, a neural network, a knowledge domain specific dictionary, a behavior recognizer, a Bayesian filter, a neural-network filter, or an emotion filter”).
Claim 3 of the present Application maps to claim 1 of ‘700.3.	The method of claim 1, wherein the pattern is learned via a Bayesian filtering technique, wherein the pattern is recognized in the conversational content based on the Bayesian filtering technique (“wherein at least one of the artificial intelligence pattern recognition techniques employs at least one of a natural language parser, a stochastic tagger, a neural network, a knowledge domain specific dictionary, a behavior recognizer, a Bayesian filter, a neural-network filter, or an emotion filter”).
Claim 4 of the present Application maps to claim 1 of ‘700.4.	The method of claim 1, wherein the pattern is recognized in the conversational content based on the neural network technique (“wherein at least one of the artificial intelligence pattern recognition techniques employs at least one of a natural language parser, a stochastic tagger, a neural network, a knowledge domain specific dictionary, a behavior recognizer, a Bayesian filter, a neural-network filter, or an emotion filter”).
Claim 8 of the present Application maps to claim 1 of ‘700.8.	The method of claim 1, wherein the conversational content is a chat content chat room participant …”). 
Claim 9 of the present Application maps to claim 1 of ‘700.9.	The method of claim 1, wherein the conversational content is an instant messaging content (“an instant messaging (“IM”) participant …”).
Claim 10 of the present Application maps to claims 1 and 4 (combined) of ‘700.10.	The method of claim 1, wherein the conversational content involves a participant, wherein the pattern is recognized based on the participant ((claim 1) “chat room participant … a conversational content … artificial intelligence pattern recognition techniques …“ (claim 4) “rule based on an interaction with at least one of the chat room participant or the IM participant”).Claim 14 of the present Application maps to claim 1 of ‘700.
14.	The method of claim 1, wherein the pattern is recognized based on a plurality of pattern recognition techniques working in parallel with each other (“artificial intelligence pattern recognition techniques operating in parallel …”).
Claim 19 of the present Application maps to claims 1 and 7 (combined) of ‘700.19.	The method of claim 1, wherein the action includes blocking the client from further conversational content relative to the server ((claim 7) “blocking the communication …”).
analyzing, by the server, a conversational content of the communication …”).
Claim 21 of the present Application maps to claims 1 and 7 (combined) of ‘700.21.	The method of claim 1, wherein the conversational content involves a participant other than the client, wherein the action includes blocking the conversational content from being seen by the participant ((claim 7) “blocking the communication …”).

Claim 22 of the present Application maps to claim 1 of ‘700.
See mapping of claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

s 1, 2, and 6 – 22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kraft (U.S. Pat. No. 6,898,631).

1.1	Regarding claim 1,Kraft discloses a method comprising:
accessing, via a server, a conversational content set of data (col. 5, lines 1 – 7 “rating and classifying data for objectionable or other content which is continuously available a user at a client computer. More particularly, it relates to methods for automatically and continuously rating and filtering data presented in the context of real-time Internet based communication, such as chat sessions”);
experientially learning, via the server, a pattern based on the conversational content set of data (col. 5, lines 1 – 7; col. 10, lines 53 – 62 “Text data can then be parsed and its content scanned for keywords, as described above. In the case of video or graphical images, image processing software can be employed to recognize discrete objects in regions within an image file. Software systems are capable of using techniques known in the art, including filters, shape-based indexing, and matching using Daubechies' Wavelets to identify the discrete objects. These discrete objects become the analogs of keywords in text and audio content”), wherein the pattern is learned via a neural network technique (col. 5, lines 1 – 7; col. 10, lines 53 – 62);
accessing, via the server, a conversational content received from a client after the pattern has been learned based on the conversational content set of data (col. 5, lines 1 – 7; col. 10, lines 53 – 62);
recognizing, via the server, the pattern in the conversational content (col. 5, lines 1 – 7; col. 10, lines 53 – 62); and
natural language processing technique (col. 5, lines 1 – 7; col. 10, lines 53 – 62 “Text data can then be parsed and its content scanned for keywords, as described above. In the case of video or graphical images, image processing software can be employed to recognize discrete objects in regions within an image file. Software systems are capable of using techniques known in the art, including filters, shape-based indexing, and matching using Daubechies' Wavelets to identify the discrete objects. These discrete objects become the analogs of keywords in text and audio content”);1.3	Regarding claim 6, Kraft discloses the method of claim 4, wherein the neural network technique involves a neural network that is adaptive based on learning the pattern such that the neural network can recognize the pattern in the conversational content adaptively (Abstract; col. 5, lines 1 – 7; col. 10, lines 53 – 62).1.4	Per claim 7, Kraft teaches the method of claim 4, wherein the conversational content includes a plurality of text lines, wherein the neural network determines a probability associated with the plurality of text lines based on the pattern being learned based on the conversational content set of data (col. 5, lines 1 – 7; col. 10, lines 53 – 62 “Text data can then be parsed and its content scanned for keywords, as described above. In the case of video or graphical images, image processing software can be employed to recognize discrete objects in regions within an image file. Software systems are capable of using techniques known in the art, including filters, shape-based indexing, and matching using Daubechies' Wavelets to identify the discrete objects. These discrete objects become the analogs of keywords in text and audio content”);1.5	Regarding claim 8, Kraft discloses the method of claim 1, wherein the conversational content is a chat content (col. 5, lines 1 – 7 “rating and classifying data for objectionable or other content which is continuously available a user at a client computer. More particularly, it relates to methods for automatically and continuously rating and filtering data presented in the context of real-time Internet based communication, such as chat sessions”).1.6	Per claim 9, Kraft teaches the method of claim 1, wherein the conversational content is an instant messaging content (col. 5, lines 1 – 7).1.7	Regarding claim 10, Kraft discloses the method of claim 1, wherein the conversational content involves a participant, wherein the pattern is recognized based on the participant (col. 10, lines 37 – 44; col. 5, lines 1 – 7; col. 10, lines 53 – 62).
1.9	Regarding clam 12, Kraft discloses the method of claim 1, wherein the conversational content includes a text, wherein the pattern is recognized based on the text (col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17).1.10	Per claim 13, Kraft teaches the method of claim 1, wherein the conversational content includes a tone, wherein the pattern is recognized based on the tone (col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17).1.11	Regarding claim 14 Kraft discloses the method of claim 1, wherein the pattern is recognized based on a plurality of pattern recognition techniques working in parallel with each other (col. 10, lines 5 – 14 “multiple search queries in parallel, …”).1.12	Per claim 15, Kraft teaches the method of claim 1, wherein the client is a first client, wherein the action includes notifying a second client of the pattern being recognized and identifying the first client (col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17).
suspending the client (Abstract “terminating the real-time communication of at least …”; col. 14, lines 26 – 30; col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17),1.14	Per claim 17, Kraft teaches the method of claim 1, wherein the client runs a browser, wherein the server accesses the conversational content based on receiving the conversational content from the browser after the pattern has been learned (col. 7, lines 12 – 18; col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17).1.15	Regarding claim 18, Kraft discloses the method of claim 1, wherein the action includes warning the client regarding the conversational content (col. 14, lines 26 – 30).1.16	Per claim 19, Kraft teaches the method of claim 1, wherein the action includes blocking the client from further conversational content relative to the server (Abstract; col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17).1.17	Regarding claim 20, Kraft discloses the method of claim 1, wherein the action includes requesting further analysis of the conversational content (Abstract; col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17).1.18	Per claim 21, Kraft teaches the method of claim 1, wherein the conversational blocking the conversational content from being seen by the participant (Abstract; col. 5, lines 1 – 7; col. 10, lines 53 – 62; col. 11, lines 1 – 17).

1.19	Regarding claim 22, the rejection of claim 1 under 35 USC 102 (paragraph 1.1 above) applies fully.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 3 – 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kraft ‘631 in view of Horvitz (U.S. Pat. No. 6,161,130).
2.1	Regarding claim 3, Kraft does not explicitly disclose the method of claim 1, wherein the pattern is learned via a Bayesian filtering technique, wherein the pattern is recognized in the conversational content based on the Bayesian filtering technique.However, Horvitz ‘130 discloses wherein the pattern is learned via a Bayesian filtering technique, wherein the pattern is recognized in the conversational content based on the Bayesian filtering technique (“a Bayesian network classifier, a decision tree, content matching, neural networks, or any other statistical or probabilistic-based classification technique …”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the various techniques of Horvitz in Kraft since the automated self-learning techniques of Horvitz would more easily and accurately filter the chat content of Kraft.
2.2	Per claim 4, Kraft does not explicitly teach the method of claim 1, wherein the pattern is recognized in the conversational content based on the neural network technique.However, Horvitz ‘130 teaches wherein the pattern is learned via a neural network technique, wherein the pattern is recognized in the conversational content based on the neural network technique (“a Bayesian network classifier, a decision tree, content matching, neural networks, or any other statistical or probabilistic-based classification technique …”).
accurately filter the chat content of Kraft.
2.3	Regarding claim 5, Kraft does not explicitly the method of claim 4, wherein the neural network technique employs a continuous nonnegative data sampling technique, wherein the pattern is recognized in the conversational content based on the continuous nonnegative data sampling technique.
Horvitz discloses the method of claim 4, wherein the neural network technique employs a continuous nonnegative data sampling technique, wherein the pattern is recognized in the conversational content based on the continuous nonnegative data sampling technique (“a Bayesian network classifier, a decision tree, content matching, neural networks, or any other statistical or probabilistic-based classification technique …”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the various techniques of Horvitz in Kraft since the self-learning techniques of Horvitz would more easily and accurately filter the chat content of Kraft.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/